DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objection to claim 1 is withdrawn in view of the amendments provided.  

Claim Rejections - 35 USC § 103
3.	The rejection of claims 1, 3, and 7 under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided);
Yamaguchi et al. (US 2006/0099485); and
Carpenter (US 2013/0053239) is withdrawn in view of the amendments provided.  

4.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2011/0014550) in view of Carpenter (US 2013/0053239).
	Regarding claim 1, Jiang teaches a nanostructured material loaded with metal nanoparticles (“a carrier-nanoparticle complex”) in a fuel cell (P2 115), comprising: 
a nanostructured material (“a carrier”) (P54-56); 
a plurality of metal nanoparticles provided on the carrier (P21, 73-77, 89-91); and 
an intermediate layer bound to the nanostructured material (“carrier”) and provided between some or all of the metal nanoparticles (P72; Figs. 1-5, 9, 12-14, 16, 21), wherein at least a part of a surface of one or more of the metal nanoparticles is exposed to the outside of the carrier-nanoparticle complex (Figs. 1-5, 9, 12-14, 16, 21; P73-75), 
wherein the intermediate layer comprises one kind of polyelectrolyte or different kinds of polyelectrolytes (P57), the polyelectrolytes including polycations and polyanions (“a cation-based polymer electrolyte and an anion-based polymer electrolyte”) (P57-69), wherein the cation-based polymer electrolyte comprises polyallylamine hydrochloride (PAH) (P61, 66), wherein the anion-based polymer electrolyte comprises poly(4-styrenesulfonic acid) (P60, 66) (Note: that P66 illustrates the formula of poly(sytrenesulfonic acid) (PSS) which is equivalent to the claimed poly(4-styrenesulfonic acid) which designates the sulfonic acid group on the fourth carbon of the benzene ring structure),
wherein the plurality of metal nanoparticles comprises platinum or platinum alloy nanoparticles (P75, 116), 
and wherein a height of the intermediate layer provided between the metal nanoparticles is smaller than or the same as an average diameter of the plurality of metal nanoparticles as schematically illustrated in Figs. 1-2 and shown in the TEM micrographs of Figs. 3-5, 9, 12-14, 16, 21 (see especially Fig. 9b in which Pt nanoparticles are deposited on the surface of the polyelectrolyte wrapped nanostructured material).  Furthermore, the feature is considered intrinsic to the method of making in which a nanostructured material (“carrier”) first has polyelectrolyte material bound to it (P70) such that the nanostructured material (“carrier”) is coated or wrapped with the polyelectrolyte material (P72), the coated/wrapped polyelectrolyte-nanostructured material is then isolated from the polyelectrolyte material dispersion, dried (P72), and then subsequently has noble metal catalyst nanoparticles deposited and anchored thereon by the functional groups of the polymer electrolyte materials (P23, 72-80, 156, 168).   
The only deficiency of Jiang with respect to the claimed features is that the metal nanoparticles, while being taught as platinum or platinum-alloy nanoparticles (P75, 116), are not explicitly taught as comprising nickel-platinum alloy nanoparticles.  In the same field of endeavor, Carpenter teaches analogous art of electrocatalysts used in fuel cells (P3) and that utilizing solely platinum as an electrocatalyst is an economic hindrance in the development of fuel cells for large-scale implementations, wherein Carpenter is directed at providing economically viable platinum-alloy nanoparticles with increased catalytic activity/mass activity over pure platinum (P4-8) and teaches the catalysts comprise Pt3(NixCo1-x), wherein x is from 0 to 1 such that the alloy may consist of platinum or nickel (i.e, Pt3Ni) (P19).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize as the platinum/platinum-alloy catalyst nanoparticles of Jiang (P75) the platinum-nickel alloy nanoparticles of Carpenter given Carpenter teaches platinum-nickel alloy nanoparticles are suitable for use as electrocatalyst within a fuel cell (i.e., the claimed construct), and provide the advantages of providing an economically viable catalyst option that have increased catalytic activity/mass activity over pure platinum (P4-8; entire disclosure relied upon).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
Regarding claim 3, Jiang teaches wherein the polyelectrolyte coats/wraps the nanostructured material (“carrier”) (P72), and teaches it is a known technique to influence the configuration of the polyelectrolyte bound to the nanostructured material (“carrier”)  in order to influence the density with which the polyelectrolyte material is bound to the nanostructured material (“carrier”), wherein the use of a salt in the dispersion solution allows for “high coverage” of the polyelectrolyte material on the nanostructured material (“carrier’) (P70).  Thus, while not explicitly teaching the coverage percentage of the polyelectrolyte material on a total area of a surface of the nanostructured material (“carrier”) which is not provided with the plurality of metal nanoparticles as claimed, Jiang teaches a known technique to influence the coverage that results in the desired goal of “high coverage” (P70), wherein higher coverage amounts of the polyelectrolyte result in allowing higher subsequent catalyst loading given the polyelectrolyte material functional groups anchor the catalyst deposited and anchored thereon (P23, 72-80, 156, 168).   
Therefore, it is considered an obvious expedient to determine the optimum or workable ranges of coverage of the polyelectrolyte material on the nanostructured material (“carrier”) in order to allow for the desired amount of catalyst to be anchored/loaded thereon.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also: 
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Accordingly, in the absence of new or unexpected results for which objective evidence exists that is commensurate in scope with the claim, the determination of the coverage amount of the polyelectrolyte material (“intermediate layer”) is considered routine experimentation.

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2011/0014550) in view of Carpenter (US 2013/0053239) as applied to at least claim 1 above, and further in view of Liu et al. (US 2011/0281719).
	Regarding claim 7, Jiang fails to disclose wherein the intermediate layer of polymeric polyelectrolyte materials (PAH/PSS) further comprises carbon.  Liu teaches analogous art of an electrocatalyst in which metals are supported by polymers (i.e., “a carrier nanoparticle complex” – see Fig. 12), and wherein the polymer material is subjected to a high temperature treatment such that partial decomposition and carbonization of the polymers occur in order to improve the electron conductivity of the framework materials by carbonizing the polymer framework so that the charge can be more effectively transferred to and from the catalytic active site during electrochemical reaction (P52).  This is the same means by which carbon is provided to the instant application intermediate layer [P148-152 of the instant application PGPUB].  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to partially carbonize the polymeric polyelectrolyte materials PAH/PSS (“intermediate layer”) of Jiang such that the layer further comprises carbon given Liu teaches the technique is known in the art and provides the predictable and beneficial results of improving the electron conductivity of the framework materials by carbonizing the polymer framework so that the charge can be more effectively transferred to and from the catalytic active site during electrochemical reaction (P52).  

Response to Arguments
6.	Applicant's arguments filed 10/26/2022 have been fully considered with respect to the prior Office rejection(s) of the pending claim(s) have been fully considered and have been withdrawn in view of the amendments made.   However, upon further consideration, a new ground(s) of rejection is made in view of Jiang et al. (US 2011/0014550) as detailed above.  See also the pertinent art cited subsequent to this including Kim et al. (US 2006/0275648) which could also be applied to the claims presented.
	Applicant’s remaining pertinent argument with respect to the amended claim and the newly applied prior art is that the claimed invention provides surprising and unexpected results over the prior art (pages 9-15) which was previously presented and addressed in two prior Office Actions by the Examiner.  The response is repeated below and updated to reflect the teachings of the prior art (Jian) now applied.	
	The limitations of the claim that create the alleged “surprising and unexpected results” appear to be:  1) there is an intermediate layer between the metal nanoparticles, and 2) surfaces of the catalyst particles contributing to activity are not covered by the intermediate layer.  
	It is first noted that the construct claimed does not match what appears to be required to achieve the alleged “surprising and unexpected results” in that the claim recites, “wherein at least a part of a surface of one or more of the metal nanoparticles is exposed to the outside of the carrier-nanoparticle complex.”  The claim only requires a single metal nanoparticle (“one or more of the metal nanoparticles”) to have the feature claimed, wherein it appears based on the disclosure that this feature would have to be a feature of all of the metal nanoparticles in order for the beneficial results to be achieved.  Accordingly, the construct presented in the claim does not appear to match what is required for the alleged “surprising and unexpected results” such that the argument is not persuasive.
	Second, all of the structure [1) there is an intermediate layer between the metal nanoparticles, and 2) surfaces of the catalyst particles contributing to activity are not covered by the intermediate layer] is entirely met by the primary reference to Jiang.  The fact that the Applicant has recognized another advantage which would flow naturally from the following suggestion of the prior art cannot be the basis for patentability when the differences would be otherwise obvious."  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, it is concluded that the findings of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.  See In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1987 (Fed. Cir. 1990).  See MPEP 2145.  
	Accordingly, there is no reason to believe that Jiang’s carrier-nanoparticle complex would not achieve the additional advantages described by Applicant since the structure that achieves the advantages is fully met by Jiang.  Accordingly, it is concluded that the findings of the additional advantages associated with doing what Nakashima teaches does not lend patentability to an otherwise unpatentable invention.  For this additional reason, the argument is not persuasive.
	Lastly, the argued surprising/unexpected result is not unexpected as evidenced by the following references:
Son et al. (US 2008/0038615): Son teaches a catalyst 20 including core 22 and active metal 26 attached to the core by ionomer 24 such that the active metal is present at the surface of the core while being attached by the ionomer to thereby increase an area of the catalyst that contacts the fuel resulting in improvement of the catalyst utility (P23), wherein the ionomer can be at least one of the polymers selected from those recited at P31 including both anion- and cation- based polymer electrolytes:

    PNG
    media_image1.png
    413
    444
    media_image1.png
    Greyscale

Hitomi et al. (US 2002/0019308):  Hitomi teaches a composite catalyst particle that includes a cation-exchange resin and a hydrophobic polymer on the surface of the metal catalyst but that has its surface party exposed to achieve the advantageous effect described below:


    PNG
    media_image2.png
    155
    433
    media_image2.png
    Greyscale

	Sato et al. (US 2012/0064431):  Sato teaches polymer electrolyte-catalyst particles in which microparticles (“a carrier”) are coated by an ion conducting polymer electrolyte layer 2 (i.e., “an intermediate layer”) and then catalyst particles are arranged in contact with the polymer electrolyte layer to achieve the composite structure particles 4 (abstract).  The structure achieved prevents agglomeration (abstract; P19-23, 34, 38-39), which is one in the same as “coarsening” as evidenced by Elabd et al. (US 2010/0285392- P6).
Polymer electrolyte-catalyst particles that are effective in preventing agglomeration of catalyst particles and polymer electrolyte particles, effective in the formation of ion pathways by polymer electrolyte particles and electron pathways by catalyst particles, and that are able to realize strong catalytic performance by improving the use efficiency of the catalyst particles and a manufacturing method thereof, electrodes formed using such composite structure particles, a membrane electrode assembly (MEA), and an electrochemical device are provided.

Accordingly, the argument for surprising/unexpected results is also not persuasive for this third reason, because an unexpected result, to be persuasive, must be unexpected, wherein as evidenced by the references cited above, the results of increased catalytic activity and prevention in agglomeration/coarsening of the catalyst particles are known, beneficial results of the construct claimed.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c).  
	
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2006/0275648) teaches an electron-conductive support with catalyst particles 7 thereon which are then coated with a cation exchange resin and anion exchange resin (Fig. 2; P33), wherein the resin layer may be provided on the partial surface of the catalyst (i.e., “at least a part of the surface of one or more of the metal nanoparticles is exposed to the outside”) (P15), wherein polyallyamine-Cl (PAH) may constitute the cation-exchange resin (Example 1; P34), and wherein the anion-based polymer electrolyte may be Nafion or polymers that have sulfonic acid groups (Example 1; entire disclosure).  The catalyst includes metals selected from the group including Ni (nickel) and platinum (Pt) (P29-32), and may specifically be platinum-M alloys with M being Ni (P54).  The thickness of each of the resin layers is 0.1 to 100 nm (P39-40).  The metal catalysts are nanoparticles (Examples).

Cho et al. (WO 2016/072755) (same assignee; plural common inventors; published May 2016 – copy provided; US 2017/0312739 also serving as an English language translation thereof) teaches a carrier-nanoparticle complex including a carbon-based carrier supporting material (page 4) that may be coated with a polymer electrolyte (page 4) with noble metal nanoparticles deposited and attached by the functional group of the polymer electrolyte (pages 3-4), wherein the polymer electrolyte may includes PAH or PEI materials (page 5):


    PNG
    media_image3.png
    121
    725
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    322
    720
    media_image4.png
    Greyscale



Zhang et al., “Carbon nanotubes decorated with Pt nanoparticles via electrostatic self-assembly:  a highly active oxygen reduction electrocatalyst,” J. Materials Chemistry, 2010, 20, 2826-2830 (copy provided) teaches carbon nanotubes functionalized with PAH and then employed to support Pt nanonparticles.

Yamaguchi et al. (US 2015/0099207) and Hammond Cunningham et al. (US 2006/0062982) are also pertinent to the amended claim.

8.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
	Son et al. (US 2008/0038615) teaches a catalyst 20 including core 22 and active metal 26 attached to the core by ionomer 24 such that the active metal is present at the surface of the core while being attached by the ionomer to thereby increase an area of the catalyst that contacts the fuel resulting in improvement of the catalyst utility (P23), wherein the ionomer can be at least one of the polymers selected from those recited at P31 including both anion- and cation- based polymer electrolytes:

    PNG
    media_image1.png
    413
    444
    media_image1.png
    Greyscale

Sato et al. (US 2012/0064431) (Fig. 1c reproduced below):

    PNG
    media_image5.png
    291
    629
    media_image5.png
    Greyscale

Okada (US 2014/0220474):  

    PNG
    media_image6.png
    140
    449
    media_image6.png
    Greyscale

Niu et al. (US 2006/0188774):

    PNG
    media_image7.png
    408
    477
    media_image7.png
    Greyscale


Kuo et al. (US 2012/0258850) teaches:

    PNG
    media_image8.png
    308
    509
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    423
    818
    media_image9.png
    Greyscale

Miyake (US 2008/0096078); and Hitomi et al. (US 2002/0019308).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729